DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-3, 4A-4C, 5A-5B and 6A-6F), claims 1-5, 7, 8 and 10 in the reply filed on April 26, 2021 is acknowledged.
Claims 6 and 9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 22, 2019 and February 26, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least one of: an optical system configured to form an image on the photoelectric converting device; a controller configured to control the photoelectric converting device; a processor configured to process a signal outputted from the photoelectric converting device; a display device configured to display information obtained in the photoelectric converting 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 2-3, the limitation “the front side of the semiconductor layer” renders the claim indefinite because it is unclear as to whether “the front side” is the same as or different from “a front surface” as recited in claim 1, line 2.  Applicant’s specification describes “a front surface side of the semiconductor layer” in paragraph [0033], lines 3-4.  Therefore, it appears that the front side of the semiconductor layer is the same as the front surface of the semiconductor layer.  Accordingly, it is suggested that Applicant amend “the front side of the semiconductor layer” in claim 4, lines 2-3 to “the front surface of the semiconductor layer”.  For examination purposes, the limitation in question will be interpreted and examined as “the front surface of the semiconductor layer” having antecedent basis in claim 1, line 2.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2013/0285181 A1).
Regarding claim 1, Lin shows in Fig. 2 (see Examiner’s annotations below) and related text a photoelectric converting device 200 ([0029], lines 1-9 and [0030], line 1) comprising: 
a semiconductor layer 103 ([0029], lines 6-7 and [0035], lines 8-11) with a front surface (top surface as depicted in Fig. 2) and a back surface (bottom surface as depicted in Fig. 2) ([0026], lines 1-7), the semiconductor layer including a photoelectric conversion portion 104/105 ([0030], lines 1-3 and [0037], lines 1-5); 
a wire structure 110/112 including an insulating film 110 ([0038]-[0039]), the wire structure being disposed on the front surface of the semiconductor layer ([0026], lines 1-6); 

    PNG
    media_image1.png
    1005
    828
    media_image1.png
    Greyscale
a first insulator portion 212 ([0033], lines 5-7 and [0046], lines 6-8) disposed in a trench 702/704 ([0043], lines 1-6; see Fig. 7) provided in the semiconductor layer; and 
a second insulator portion 226 ([0032], lines 6-10) disposed between the first insulator portion and the insulating film, 
wherein the first insulator portion has a maximum width (Wmax1, as indicated in the Examiner’s annotated Fig. 2 to the right) larger than a maximum width (Wmax2) of the second insulator portion.

    PNG
    media_image2.png
    965
    834
    media_image2.png
    Greyscale
Regarding claim 2, Lin shows the maximum width of the first insulator portion is equal to or greater than a sum of a width of the second insulator portion and a double of an alignment error during formation of the second insulator portion.  (Note: Applicant’s specification explains in paragraph [0022]: “In the alignment mark produced in the above-mentioned steps, the centers of ‘upper insulator portion AILD 1’ and ‘lower insulator portion AILD2’ are to be aligned but are actually misaligned within the accuracy of alignment (tolerance). This state will be referred to as ‘misalignment occurs’. In the event of a misalignment A, the misalignment will be referred to as, for example, ‘a misalignment A occurs’ or ‘a misalignment of A occurs’.”  The Examiner’s marked-up Fig. 2 to the right contains two vertical dashed lines passing through both the center of the portion of the first insulator portion which is embedded in the trench and the center of the second insulator portion, thereby demonstrating that there is substantially zero alignment error during formation of Lin’s second insulator portion.  Therefore, the instant claim reduces to “the maximum width of the first insulator portion is equal to or greater than a width of the second insulator portion,” which has already been demonstrated at claim 1 hereinabove.)
Regarding claim 3, Lin shows the first insulator portion has a portion (embedded in the trench) connected (indirectly physically connected via negative-charge dielectric layer 214 and p-well region 224) to the second insulator portion and the portion has a width smaller than a width of the second insulator portion (Fig. 2; note: the Examiner has superimposed two vertical dashed lines upon Fig. 2 of Lin below to show that a width of the trench-embedded portion of the first insulator portion 212 is smaller than a width of the second insulator portion 226).

    PNG
    media_image3.png
    946
    807
    media_image3.png
    Greyscale

Regarding claim 4, Lin shows in a top perspective view in a direction perpendicular to the front side of the semiconductor layer, the second insulator portion is located in the first insulator portion (Fig. 2; note: although Fig. 2 of Lin is a cross-sectional view rather than a top view, the fact that the first and second insulator portions overlap with one another along a vertical direction with the first insulator portion having a lateral extent that is significantly greater than that of the second insulator portion necessarily implies that the second insulator portion would be located in the first insulator portion in a top view of the photoelectric converting device where elements at different depths are projected onto a single plane).
Regarding claim 10, Lin discloses an apparatus (a complementary metal oxide semiconductor (CMOS) image chip) comprising: 
the photoelectric converting device according to claim 1; and 
at least one of: an optical system configured to form an image on the photoelectric converting device; a controller configured to control the photoelectric converting device; a processor (an analog-to-digital (A/D) converter) configured to process a signal (an analog voltage signal) outputted from the photoelectric converting device ([0001], lines 10-12 and [0002], lines 13-15); a display device configured to display information obtained in the photoelectric converting device ([0002], lines 16-17); a storage device configured to store information obtained in the photoelectric converting device; and a machine configured to operate on the basis of information obtained in the photoelectric converting device.
Claims 1, 2, 4, 5 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2013/0320479 A1).
Regarding claim 1, Ahn shows in Fig. 1 (see Examiner’s annotations below) and related text a photoelectric converting device 10 ([0034], lines 1-3) comprising: 
a semiconductor layer 11 ([0034], lines 4-5 and [0057], lines 7-8) with a front surface 14 ([0035], line 3) and a back surface 12 ([0035], line 2), the semiconductor layer including a photoelectric conversion portion PD (23/25/27) ([0036], lines 1-7); 
a wire structure 29/31/33/35/37 ([0037], lines 1-7) including an insulating film 29 ([0034], line 5), the wire structure being disposed on the front surface of the semiconductor layer; 

    PNG
    media_image4.png
    812
    709
    media_image4.png
    Greyscale
a first insulator portion 21 (upper portion thereof) disposed in a trench 13/15/17/19 provided in the semiconductor layer ([0035], lines 1-7); and 
a second insulator portion 21 (lower portion thereof) disposed between the first insulator portion and the insulating film ([0035], lines 5-7), 
wherein the first insulator portion has a maximum width (Wmax1, as indicated in the Examiner’s annotated portion of Fig. 1 to the right) larger than a maximum width (Wmax2) of the second insulator portion.
Regarding claim 2, Ahn shows the maximum width of the first insulator portion is equal to or greater than a sum of a width of the second insulator portion and a double of an alignment error during formation of the second insulator portion (Fig. 1).  (Note: 
Regarding claim 4, Ahn shows in a top perspective view in a direction perpendicular to the front side of the semiconductor layer, the second insulator portion is located in the first insulator portion (Fig. 1; note: although Fig. 1 of Ahn is a cross-sectional view rather than a top view, the fact that the first and second insulator portions overlap with one another along a vertical direction with the first insulator portion covering the second insulator portion necessarily implies that the second insulator 
Regarding claim 5, Ahn shows the first insulator portion increases in width toward the back surface side from the front surface side (note: the back surface side of the first insulator portion is the top side of the first insulator portion because that is the side of the first insulator portion which faces the back surface of the semiconductor layer, and the front surface side of the first insulator portion is the bottom side of the first insulator portion because that is the side of the first insulator portion which faces the front surface of the semiconductor layer; please see Fig. 1 of Ahn and also the Examiner’s annotated portion of Fig. 1 of Ahn at claim 1 hereinabove where the first insulator portion is indicated).
Regarding claim 10, Ahn shows in Fig. 10 and related text an apparatus 1000 ([0065], lines 1-3) comprising: 
the photoelectric converting device 910 according to claim 1 ([0067], lines 1-4); and 
at least one of: an optical system configured to form an image on the photoelectric converting device; a controller configured to control the photoelectric converting device; a processor 950 configured to process a signal outputted from the photoelectric converting device ([0065], lines 3-9); a display device configured to display information obtained in the photoelectric converting device; a storage device configured to store information obtained in the photoelectric converting device; and a machine configured to operate on the basis of information obtained in the photoelectric converting device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0285181 A1) in view of Kao et al. (US 2013/0069190 A1).
Regarding claim 7, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not explicitly disclose the first insulator portion is a wafer alignment mark.
Kao teaches in Fig. 1J and related text the first insulator portion 109 is a wafer alignment mark 112 ([0033], lines 10-17; note: element 104 is a “working wafer” according to paragraph [0027] of Kao).
Lin and Kao are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Kao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form the first insulator portion to be a wafer alignment mark, as taught by Kao, in order to ensure the correct alignment of color filters and lenses with the underlying photoelectric conversion portions, respectively, while significantly increasing the processing accuracy of the image sensor without additional cost owing to the backside alignment mark being formed simultaneously with the formation of backside dielectric isolation structures by the same steps (Kao: [0040], lines 1-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2013/0320479 A1) in view of Kao et al. (US 2013/0069190 A1).
Regarding claim 7, Ahn discloses substantially the entire claimed invention, as applied to claim 1 above.

Kao teaches in Fig. 1J and related text the first insulator portion 109 is a wafer alignment mark 112 ([0033], lines 10-17; note: element 104 is a “working wafer” according to paragraph [0027] of Kao).
Ahn and Kao are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahn with the specified features of Kao because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahn’s device to form the first insulator portion to be a wafer alignment mark, as taught by Kao, in order to ensure the correct alignment of color filters and lenses with the underlying photoelectric conversion portions, respectively, while significantly increasing the processing accuracy of the image sensor without additional cost owing to the backside alignment mark being formed simultaneously with the formation of backside dielectric isolation structures by the same steps (Kao: [0040], lines 1-9).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0285181 A1) in view of Yamamoto et al. (US 2005/0104148 A1).
Regarding claim 8, Lin discloses substantially the entire claimed invention, as applied to claim 1 above.
Lin does not explicitly disclose the semiconductor layer is stacked on the wire structure including an electrode pad and has an opening from which the electrode pad 
Yamamoto teaches in Fig. 4 and related text the semiconductor layer 2 ([0111], line 2) is stacked on the wire structure 3/4/11 ([0111], lines 5-8 and [0115], lines 2-3) including an electrode pad 11 ([0115], lines 1-7) and has an opening (filled by contact layer 12) from which the electrode pad is exposed, and 
wherein the first insulator portion 14 (upper portion thereof) and the second insulator portion 14 (lower portion thereof) are disposed around the opening ([0035], lines 9-12; [0115], lines 7-9; [0133], lines 9-11).
Lin and Yamamoto are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin with the specified features of Yamamoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device to form the semiconductor layer to be stacked on the wire structure including an electrode pad and to have an opening from which the electrode pad is exposed, and to dispose the first insulator portion and the second insulator portion around the opening, as taught by Yamamoto, in order to enable an external electrical connection to the wire structure (e.g., for electrical testing of the photoelectric converting device), and to prevent an electrical short-circuit between a conductive contact layer formed in the opening and the semiconductor layer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2013/0320479 A1) in view of Yamamoto et al. (US 2005/0104148 A1).
Regarding claim 8, Ahn discloses substantially the entire claimed invention, as applied to claim 1 above.
Ahn does not explicitly disclose the semiconductor layer is stacked on the wire structure including an electrode pad and has an opening from which the electrode pad is exposed, and wherein the first insulator portion and the second insulator portion are disposed around the opening.
Yamamoto teaches in Fig. 4 and related text the semiconductor layer 2 ([0111], line 2) is stacked on the wire structure 3/4/11 ([0111], lines 5-8 and [0115], lines 2-3) including an electrode pad 11 ([0115], lines 1-7) and has an opening (filled by contact layer 12) from which the electrode pad is exposed, and 
wherein the first insulator portion 14 (upper portion thereof) and the second insulator portion 14 (lower portion thereof) are disposed around the opening ([0035], lines 9-12; [0115], lines 7-9; [0133], lines 9-11).
Ahn and Yamamoto are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ahn with the specified features of Yamamoto because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahn’s device to form the semiconductor layer to be stacked on the wire structure including an electrode pad and to have an opening from which the electrode pad is exposed, and to dispose the first insulator portion and the second insulator portion around the opening, as taught by Yamamoto, in order to enable an external electrical connection to the wire structure (e.g., for electrical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811